Exhibit 10.9
Execution Version
TRADEMARK SECURITY AGREEMENT
          This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
May 18, 2011 is entered into between MONEYGRAM PAYMENT SYSTEMS, INC., a Delaware
corporation (“Grantor”), and BANK OF AMERICA, N.A., as Collateral Agent for the
benefit of the Secured Parties (the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Grantor has entered into that certain Credit Agreement dated as of
even date herewith by and among MoneyGram International, Inc. (“Holdco”), the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Security Agreement of even
date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Security Agreement”) with the Collateral
Agent, for the benefit of the Secured Parties, pursuant to which Grantor has
granted to the Collateral Agent a security interest in substantially all the
assets of Grantor, including all right, title and interest of Grantor in, to and
under all now owned and hereafter acquired Trademarks, together with the
goodwill of the business symbolized by Grantor’s Trademarks, and all proceeds
thereof, to secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether presently
existing or hereafter created or acquired:

  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark,

 



--------------------------------------------------------------------------------



 



      including, without limitation, any registered and pending Trademark
referred to in Schedule 1 annexed hereto, or (b) injury to the goodwill
associated with any Trademark.

     The security interests are granted in furtherance, and not in limitation,
of the security interests granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.
     This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
     The Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in the foregoing paragraph. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to
be duly executed by its duly authorized officer thereunto as of the date first
written above.

            MONEYGRAM PAYMENT SYSTEMS, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer   

[Signature Page to MPSI Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



Acknowledged:

          BANK OF AMERICA, N.A., as
Collateral Agent for the benefit of
the Secured Parties
    By:   /s/ Adam Cady       Name:   Adam Cady      Title:   Managing Director 
 

[Signature Page to MPSI Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TRADEMARKS/TRADEMARKS PENDING:

                                          App/Reg       Trademark   Owner  
Country   Status   Number   App/Reg. Date  
AGENTCONNECT
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Abandoned   76264109   May 30,
2001
 
                       
WORLDWIRE
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Abandoned   75763485   July 29,
1999
 
                       
DINERO EFFECTIVE
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Abandoned   75398885   December
2, 1997
 
                       
FAST CASH
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Abandoned   75347609   August
26, 1997
 
                       
EMONEYGRAM
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Abandoned   78214885   February
14, 2003
 
                       
ACH COMMERCE
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. State- Wisconsin   Registered   N/A  
4/27/2005  
 
                       
TRAVELERS EXPRESS COMPANY
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. State- Wisconsin   Registered   N/A  
1/11/2006  
 
                       
EXPRESSPAYMENT
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Registered   2904786  
11/23/2004  
 
                       
MONEYGRAM & DESIGN
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed.   Registered   2450906   5/15/2001
 
 
                       
AGENTCONNECT
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2719887   05/27/2003
 
 
                       
AGENTCONNECT
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2717931   05/20/2003
 
 
                       
DESIGN ONLY
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2360182   06/20/2000
 
 
                       
MONEY WELL SENT — WORLDWIDE
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2255399   06/22/1999
 
 
                       
MONEYGRAM
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2484700   09/04/2001
 
 
                       
MONEYSAVER
  MONEYGRAM PAYMENT SYSTEMS, INC.   U.S. Fed   Registered   2410305   12/05/2000
 
 
                       
MONEYGRAM
  MoneyGram Payment Systems, Inc.   Hawaii   Registered   4082432   3/29/2010  

 